
	
		I
		112th CONGRESS
		1st Session
		H. R. 2905
		IN THE HOUSE OF REPRESENTATIVES
		
			September 13, 2011
			Mr. Gibson (for
			 himself, Mr. Welch,
			 Mr. Tonko,
			 Mr. Hinchey,
			 Mr. Marino,
			 Mr. Owens,
			 Mr. McIntyre,
			 Ms. DeLauro,
			 Mr. Courtney,
			 Ms. Buerkle,
			 Mr. Larson of Connecticut,
			 Mr. Hanna, and
			 Ms. Hayworth) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To temporarily waive the risk management purchase
		  requirement for agricultural producers adversely impacted by Hurricane Irene or
		  Tropical Storm Lee so that such producers are eligible to receive assistance
		  under the Supplemental Revenue Assistance Program (SURE), Emergency Assistance
		  for Livestock, Honey Bees, and Farm-Raised Fish Program (ELAP), and Tree
		  Assistance Program (TAP).
	
	
		1.Conditional waiver of risk
			 management purchase requirement for certain agricultural producers adversely
			 impacted by Hurricane Irene or Tropical Storm Lee
			(a)DefinitionsIn
			 this section:
				(1)Disaster
			 countyThe term disaster county means—
					(A)a county included
			 in the geographical area covered by a qualifying natural disaster declaration;
			 and
					(B)each county
			 contiguous to a county described in subparagraph (A).
					(2)Qualifying
			 natural disaster declarationThe term qualifying natural
			 disaster declaration means—
					(A)a natural disaster declared by the
			 Secretary of Agriculture in 2011 due to damaging weather and other conditions
			 relating to Hurricane Irene or Tropical Storm Lee under section 321(a) of the
			 Consolidated Farm and Rural Development
			 Act (7 U.S.C. 1961(a)); or
					(B)a major disaster or emergency designated by
			 the President in 2011 due to damaging weather and other conditions relating to
			 Hurricane Irene or Tropical Storm Lee under the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.).
					(b)WaiverSubject to subsection (c), subsection (g)
			 of section 531 of the Federal Crop Insurance Act (7 U.S.C. 1531) and subsection
			 (g) of section 901 of the Trade Act of 1974 (19 U.S.C. 2497), relating to the
			 risk management purchase requirement for supplemental agricultural disaster
			 assistance, shall not apply with respect to the operation of the Supplemental
			 Revenue Assistance Program (SURE), the Livestock, Honey Bees, and Farm-Raised
			 Fish Program (ELAP), and the Tree Assistance Program (TAP) under such sections
			 in a disaster county in response to damaging weather and other conditions
			 relating to Hurricane Irene or Tropical Storm Lee.
			(c)ConditionIf an agricultural producer on a farm in a
			 disaster county becomes eligible for assistance under a supplemental
			 agricultural disaster assistance program specified in subsection (b) as a
			 result of the waiver provided by such subsection, the producer shall agree, as
			 a condition of receiving such assistance—
				(1)in the case of each insurable commodity of
			 the producer on the farm, excluding grazing land, to obtain a policy or plan of
			 insurance under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) for the
			 next crop of the commodity; and
				(2)in the case of each noninsurable commodity
			 of the producer on the farm, to file the required paperwork, and pay the
			 administrative fee by the applicable State filing deadline, for the next crop
			 of the commodity under the noninsured crop assistance program under section 196
			 of the of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C.
			 7333).
				(d)Effect of
			 violationIf an agricultural
			 producer violates the condition imposed by subsection (c), the producer shall
			 reimburse the Secretary of Agriculture for the full amount of the assistance
			 provided to the producer under each of the supplemental agricultural disaster
			 assistance programs specified in subsection (b).
			
